               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

FREESHONE C. McLEOD, # 229466,                 )
                                               )
             Petitioner,                       )
                                               )
      v.                                       )     Civil Action No. 1:18cv1052-WHA
                                               )                   [WO]
WALTER MYERS, et al.,                          )
                                               )
             Respondents.                      )

                                       ORDER

      On December 27, 2018, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 4.) Upon an independent review of the record

and consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. # 4) is ADOPTED; and

      2. This case is DISMISSED without prejudice because the required permission has

not been obtained from the Eleventh Circuit Court of Appeals.

      A final judgment will be entered separately.

      DONE this 16th day of January, 2019.


                               /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE
